EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

In the Claims
Claim 1 has been rewritten as follows:
--	1. (Currently Amended) A rotary electric shaver comprising:
a main body in which a motor, which generates a drive force, and a first transmission mechanism are disposed;
a head unit in which a plurality of blade units each having an outer blade having a circular shaving surface on an outer side, an inner blade being in sliding contact with an inner surface of the outer blade, and a driven shaft rotating the inner blade are disposed, and in which a second transmission mechanism is disposed; and
a connecting portion that intervenes between and is connected to the main body and the head unit wherein the connecting portion includes a drive shaft having two end portions including a first end portion and a second end portion, the [[a]] first end portion of which projects to and is coupled to the main body and the [[a]] second end portion of which projects to and is coupled to the head unit, and a coupling portion of the drive shaft, which is a middle section sandwiched between the two end portions, is disposed 
the first transmission mechanism includes a first endless belt and the second transmission mechanism includes a second endless belt and a third endless belt;
the first transmission mechanism is configured such that a first pulley is connected to an output shaft of the motor, a second pulley is connected to the first end portion of the drive shaft on a side of the main body, and the first endless belt is wound around the first pulley and the second pulley, conveying the drive force to the drive shaft through the first endless belt; and
the second transmission mechanism is configured such that
each of the blade units has a third pulley, and the third pulley is connected to the driven shaft, which is disposed in the blade unit,
a fourth pulley is connected to the second end portion of the drive shaft on a side of the head unit,
the second endless belt is wound around at least one of the third pulleys, which is defined as a designated third pulley, and
the fourth pulley, conveying the drive force to the designated third pulley through the second endless belt;
the third endless belt is wound around the designated third pulley and all of the remaining third pulleys, which are other than the designated third pulley, conveying the drive force to the inner blades connected to the driven shafts through the third endless belt,


a diameter of the fourth pulley is set to be 0.5 times or more and less than 1.5 times a diameter of the designated third pulley.

Claim 4 has been rewritten as follows:
--	4. (Currently Amended) The rotary electric shaver according to claim 1,
wherein the second endless belt is a double-face toothed belt including a first surface and a second surface, [[and]]
wherein the [[a]] first surface of the second endless belt is wound around all of the third pulleys and the [[a]] second surface on a side opposite to the first surface is wound around the fourth pulley.--.

Remarks
The above changes to the claims are considered to be editorial and have been made for further clarity and are considered to not change or otherwise alter the scope of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L. Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
January 14, 2022